NO. 29808

IN THE SUPREME COURT OF THE STATE OF HAWAfI

MELVIN FREITAS, JR.,
Petitioner/Petitioner-Appellant

VS.

 

STATE oF HAWAI‘I,
Respondent/Respondent-Appellee

'3’°' W 31 Snw@mz

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(S.P.P. NO. 09-1-OOlO; CR. NO. 95-lOO6)
ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Acoba, J., for the court1) ‘

lt appearing that the judgment on appeal in the above-

 

referenced matter has not been entered by the Intermediate Court
(Supp. .

see HawaiYi Revised Statutes § 602-59(a)

of Appeals,
2009); see also Hawaifi Rules of Appellate Procedure (HRAP) Rule

(2009),

36(b)(1)
lT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant Melvin Freitas, Jr.'s application for writ of
certiorari, filed August 9, 20l0, is dismissed without prejudice

to re~filing the application pursuant to HRAP Rule 40.l(a) (“No
later than 90 days after the filing of the intermediate court of

judgment on appeal or dismissal order, any party may

appeals’

Nakayama, Acting C.J., Ac0ba,
and Circuit Judge Sakamoto, in place of Moon,

1 The courts

Recktenwald, JJ.,

Duffy, and '
C.J., recused.

apply in writing to the supreme court for a writ of

certiorari.”).

DATED:

Melvin Freitas,

appellant, pro se,
application.

Jr.,
petitioner/petitioner-

Honolulu, HawaFi, August l2, 20l0.
FOR THE COURTZ

/9`°*"`“

Ass0ciate Justice

   
 

on the